Exhibit 99.1 JOINT FILING AGREEMENT Pursuant to Rule 13d-1(k)(1) promulgated under the Securities Exchange Act of 1934, as amended, the undersigned agree that the Statement on Schedule 13D, and any subsequent amendments thereto, to which this exhibit is attached is filed on behalf of each of them in the capacities set forth below with respect to the Common Stock of Golden Entertainment, Inc., $0.01 par value, beneficially owned by each of them. This Joint Filing Agreement shall be included as an Exhibit to such Schedule 13D. IN WITNESS WHEREOF, the undersigned hereby execute this Joint Filing Agreement as of the 10th day of August, 2015. The Blake L. Sartini and Delise F. Sartini Family Trust By: /s/ Blake L. Sartini Name: Blake L. Sartini Title: Co-Trustee By: /s/ Delise F. Sartini Name: Delise F. Sartini Title: Co-Trustee Individuals By: /s/ Blake L. Sartini Name: Blake L. Sartini By: /s/ Delise F. Sartini Name: Delise F. Sartini
